Exhibit 10(b)

 

R  E T E N T I O N

A G R E E M E N T

 

THIS RETENTION AGREEMENT, made this 25th day of May,  2011, at Dayton, Ohio by
and between DPL INC. and THE DAYTON POWER AND LIGHT COMPANY, Ohio corporations,
located at 1065 Woodman Drive, Dayton, Ohio 45432, hereinafter referred to as
“DPL” and Craig L. Jackson whose address is 1274 Emily Beth Drive, Miamisburg,
Ohio, hereinafter referred to as “Employee.”

 

W I T N E S S E T H

 

WHEREAS, DPL has expressed an interest in securing the services of Employee to
assist the Company with the successful closing of a pending merger agreement
(the “Agreement”) by and between The AES Corporation and DPL Inc. pursuant to
the terms and conditions of said Agreement dated as of April 19, 2011; and,

 

WHEREAS, Craig Jackson has expressed his interest to assist DPL with the closing
of the Agreement as described above; and,

 

WHEREAS, this agreement is appropriate to define the rights and duties of each
party.

 

NOW, THEREFORE, in consideration of the mutual covenants herein, the parties
hereby agree as follows:

 

1.                           If Craig Jackson stays in the continuous employ of
DPL or one of its subsidiaries from the date of this agreement until 90 days
following the successful closing of the Agreement between The AES Corporation
and DPL Inc..

 

2.                           In consideration of the services provided by   
Employee in Paragraph 1 above, and assuming Employee complies with the terms and
conditions set forth in Paragraph 1 above, DP&L agrees to pay Employee a cash
retention bonus of $100,000.  This amount is to be paid above and beyond any
other bonus or incentive award that Employee is otherwise eligible to receive
and shall be paid within thirty (30) days of completing the conditions in
Paragraph 1.  Prior to the completion of the conditions set forth in Paragraph 1
above, the retention award will not be prorated under any circumstances,
including retirement, disability, voluntary termination or death.

 

3.                           This Retention Agreement is not an employment
contract and the Employee remains an “at will” employee of DPL.  However, DPL
agrees that it will not unilaterally, constructively or otherwise terminate
Employee prior to the satisfaction of the conditions under Paragraph 1 above for
the purpose of avoiding the payment of the retention bonus to Employee. Any
involuntary termination of Mr. Jackson between the

 

--------------------------------------------------------------------------------


 

period of the closing of the agreement and the 90 day period referenced in
paragraph 1 above would result in the full payment of the retention bonus.

 

4.                           This agreement may not be assigned by either party
without the prior written consent of all parties.

 

5.                           The contact for notices sent under this agreement
are as follows:

 

“DP&L”

“Employee”

The Dayton Power and Light Company

Craig L. Jackson

1065 Woodman Drive

1274 Emily Beth Drive

Dayton, Ohio  45432

Miamisburg, OH 45342

Attn:

 

 

8.                           If any part of this agreement shall be determined
to be unenforceable, the balance of this agreement shall be construed to be
valid and in full force and effect.

 

9.                           This agreement shall be governed by and construed
according to the laws of the State of Ohio.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands to duplicate
originals on the day and date first above written.

 

 

DPL Inc. and

 

THE DAYTON POWER AND LIGHT COMPANY

 

“DPL”

 

 

 

 

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

By

 

 

2

--------------------------------------------------------------------------------